The opinion of the court was delivered, by
Woodward, J.
We cannot doubt that the agreement of 7th July 1859, if regarded as a lease at all, was an improvement lease; a circumstance which distinguishes the case from the authorities cited on the part of the plaintiffs'in error, and brings it within the principle of the ruling in Woodward v. Leiby, 12 Casey 437. The building erected for the shingle machine was located on land of the Whites, which they had not leased, but which was in their exclusive possession ; the machine belonged to them, and was to be driven by the water-power of their dam; the castings for gearing the machine, and the lumber for the erection of the building, were furnished by them, and both building and machine were to be restored to them in good order, whenever Hopper had manufactured two millions of shingles out of their timber, for which he was to pay them at the rate of one dollar per thousand of the shingles manufactured. And his rights to use the mill for this purpose were to terminate on the 1st April 1861, or sooner, if sooner than that date he should complete the manufacture of his two millions of shingles. Hop*313per was, at the time, carrying on the saw-mill of the Whites, not as their lessee, but as their hired sawyer.
Who can fail to see that the erection of the building was to be paid for by the use of the machine to make two millions of shingles, and that this was the whole scope and intent of the agreement ? It was as if they had said to Hopper, “ erect a house for our shingle machine, and you shall have the use of it to make two millions of shingles.” That was the mode of compensation agreed on by the parties for a specific work. But the building was as exclusively the property of the Whites as if any other mode of compensating their architect had been agreed upon. It was therefore exposed to the ordinary liability of mechanics’ liens.
The judgment is affirmed.